UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 July01, 2015 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Exhibit No. 1 Redemption of notes and cancellation of listing dated 01 June 2015 Exhibit No. 2 Publication of Prospectus dated 03 June 2015 Exhibit No. 3 Publication of Prospectus dated 03 June 2015 Exhibit No.4 Publication of Registration Document dated 06 June 2015 Exhibit No.5 Publication of Prospectus dated 09 June 2015 Exhibit No.6 Publication of Prospectus dated 09 June 2015 Exhibit No.7 Publication of Prospectus dated 09 June 2015 Exhibit No.8 Publication of Prospectus dated11 June 2015 Exhibit No.9 Additional Listing dated 12 June 2015 Exhibit No.10 Publication of Prospectus dated 12 June 2015 Exhibit No.11 Publication of Prospectus dated 16 June 2015 Exhibit No.12 Director/PDMR Shareholding dated 16 June 2015 Exhibit No.13 Publication of Supplement dated 25 June 2015 Exhibit No.14 Publication of Supplement dated 25 June 2015 Exhibit No.15
